Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 06/10/2021. The amendments have been entered and, accordingly, claims 1, 3, 9 and 11 are allowed (see Examiner’s Reasons for Allowance, below).

Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Manabu Kanesaka on 06/28/2021.
The application has been amended as follows: 
Claim 1 (amended)
In lines 38-39, replace “a top surface and a side surface exposed to a ventilation side” with --a top surface of the electrical equipment box and a side surface of the electrical equipment box exposed to a ventilation side--.

Allowable Subject Matter
claims 1, 3, 9 and 11 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claim 1, and specifically does not teach or suggest “a ceiling-embedded air conditioner comprising a ceiling-embedded casing body that has…a bell-mouth disposed in the lower surface of the casing body and including a concaved base portion having a square shape with a flat bottom and a suction guide portion in a center of the concaved base portion, the concaved base portion with the flat bottom having an L-shape storage portion formed in the square shape wherein a comer of the L-shaped storage portion is positioned on the one corner of the casing body…a heat exchanger that is disposed in the casing body and has…first to fourth heat exchange portions…an end of the first heat exchange portion and an end of the fourth heat exchange portion, the ends of the first and fourth heat exchange portions being spaced from each other and disposed at the one comer of the four corners of the casing body …an electrical equipment box that is disposed in the L-shape storage concave portion of the concaved base portion…and includes a first storage portion disposed to extend from inside the one comer along the first heat exchange portion and having a length less than that of the first heat exchange portion, a second storage portion disposed to extend from inside the one comer along the fourth heat exchange portion and having a length less than that of the fourth heat exchange portion, and a corner portion coupling the first and second storage portions to be orthogonal to each other…to form an L-shape and disposed at said one corner for connection of the gas-side pipe and the liquid side tubes where the first and the fourth heat exchange portions are not present…wherein an outer line of the first storage portion along the first heat exchange portion extends beyond the end of the first heat exchange portion to the one corner for the tube connection, and an outer line of the second storage portion along the fourth heat exchange portion extends beyond the end of the fourth heat exchange portion to the one comer for the tube connection so that a center of the electrical equipment box is disposed at the one corner of the casing body… wherein the electrical equipment box has a tapered surface at a corner between a top surface of the electrical equipment box and a side surface of the electrical equipment box exposed to a ventilation side, and wherein the tapered surface also extends beyond the ends of the first and fourth heat exchange portions until the one comer for the casing body.”
The closest prior art of record (JP11201496 to Liu) does not teach the electrical equipment box having storage portions that extend from inside the one corner for connection of the pipes along the first and fourth heat exchange portions, wherein an outer line of the first storage portion along the first heat exchange portion extends beyond the end of the first heat exchange portion to the one corner for the tube connection, and an outer line of the second storage portion along the fourth heat exchange portion extends beyond the end of the fourth heat exchange portion to the one comer for the tube connection, the 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763